    Case 0:18-cr-60337-JEM Document 68 Entered on FLSD Docket 04/16/2019 Page 1 of 3
f


                                 U N ITE D STA TES DISTR IC T C O U RT
                                 SO U TH ER N DISTR IC T O F FLO R IDA

                                 CA SE N O . 18-60337-C R-M AR TINE Z

      U N ITED STA TE S O F A M ER ICA ,



      A LVA R O V ALD EZ,

                             D efendant.
                                              /

                                           FA CT UA L PR O FFER

             TheUnitedStatesofAmericaandALVARO VALDEZ (lûdefendanf'),herebyagreethat,
      had this case proceeded to trial,the United States w ould have proven beyond a reasonable doubt

      the following facts:


             V A LDEZ responded to a back page advertisem entofM inorA . V A LD EZ com m unicated

             w ith GON ZA LEZ and arranged to m eetto engage in a com m ercialsex actw ith M inorA .

             W hile engaging in the sexualactivity w ith M inorA ,V A LD EZ video recorded the sexual

             encounterw ith hiscellphone.

             On February 28,2018,locallaw enforcem entofficersw ere were dispatched to a residence

             in Broward County,Florida. U pon arrival,the officerj m etwith M inor A 's m otherw ho

             advised thatshe had view ed a video ofM inorA perform ing oralsex on a black m ale w hile

             G ON ZA LEZ w as dancing in the background. The black m ale w as later identified as

             VA LD EZ. The video wasposted on the lnstagram laccountûûm anm antrulandeeater.''



     llnstagram isa photo and video sharing netw orking service ow ned by Facebook,lnc. The
     application allow susersto upload photos and videos to the service,w hich can be edited w ith
     various filters and organized w ith ûttags''and location inform ation. A n account'sposts can be
     shared publicly orwith pre-approved users. U sers can brow se otheruser's contentby searching
     through tags,locations,trending.
    Case 0:18-cr-60337-JEM Document 68 Entered on FLSD Docket 04/16/2019 Page 2 of 3
1



         4. Thereafter,D etective Carter,a sw orn Task Force O fficerw ith the South Florida lnternet

            Crimes Against Children (ICAC) obtained a search warrantfor the contents ofthe
            Cûm anm antrulandeeater''lnstagram account. At thattim e D etective Carter identified the

            follow ing videosin the Instagram account:


            Video(lD:1701746574176536895):VALDEZ wasejectedfrom theSeminoleHardRock
            Casino.
        b. Video(1D:1724799978884603987):M inorA takinghertopoffasVALDEZ recordedthe
            encounter
            Video (ID:1724801768627696039):VALDEZ,whose face isclearly visible,receiving
            oralsex from M inorA .

        5. D etective Carter contacted security at Sem inole H ard R ock Casino, w ho positively

            identifiedthemalewhowasejectedinthevideoasVALDEZ.
        6. Thereafter,on A pril26,2018,an arrestw arrantw asexecuted and V A LD EZ w as found to

            be        possession of one          iphone, Model M Q962LL/A, Serial Number
            FZLVL7GW JCLY,withphonenumber(561)543-1842.Post-M iranda,VALDEZ advised
            that his iphone w as used to take the video of him receiving oral sex from M inor A .

            VA LD EZ stated that the video rem ained on his phone. H e stated that he believed

            GON ZA LEZ had tddirect-m essaged''him via Instagram to arrange the encounter w ith

            M inorA .and he adm itted to regularly view ing Backpage ads.

            On A pril 27, 2018, O fticer Joo obtained a search w arrant for the digital contents of

            VA LDEZ'S iphone for evidence relevantto proving Sex Trafficking of a M inor. U pon

            review ing the digital contents of VA LD EZ'S iphone, Ofticer Joo observed the videos

            described above,containing his sexualencounterw ith M inorA .

        8. Additionally,law enforcem entlearned ofa separate com plaintm ade to another locallaw

            enforcem entagency in Brow ard County regarding V A LD EZ posting a pom ographic video

            depicting him engaging in sexualactivity w ith anotherM inor. The com plaintrevealed that
    Case 0:18-cr-60337-JEM Document 68 Entered on FLSD Docket 04/16/2019 Page 3 of 3
$



            M inorB ,a seventeen yearold fem ale,w ho m et VA LDEZ via lnstagram had engaged in

            sexualintercourse w ith V A LD EZ on one occasion. V A LD EZ film ed the encounterw ith

            M inorB,and subsequently posted iton hisSnapehataccount;thevideo generated atleast

            fourthousand (4,000)views.
         9. Afterreceiving asearch warrant,OfficerJoo searched thecontentsofVALDEZ'Siphone

            and discovered the following videos and im agesofM inorB engaging in sexualactivity

            w ith V A LDEZ.



                                               Respectfully subm itted,

                                               AR IA N A FA JARD O O RSHAN
                                               UN ITED STA TES A TTO      Y
                                                      *   x

      Date:4 Iu iolq                    By:
                                               FR A IS V lA ON TES
                                               A SSIS   T   ITED STATES ATTO RN EY

      o-t-, /; lj                       By:
                                               M ICHA E
                                               ATTORN Y FOR JOAQUIN ZAPATA
      Date: 4-(;                        By:
                                               A L RO V A LD EZ
                                               D EFEN D AN T
